

116 HR 1906 IH: To amend the Internal Revenue Code of 1986 to permanently extend the nonbusiness energy property credit.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1906IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Crow introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the nonbusiness energy property credit. 
1.Permanent extension of nonbusiness energy property credit 
(a)In generalSection 25C(g)(2) of the Internal Revenue Code of 1986 is amended by striking subsection (g). (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017. 
